Citation Nr: 0328498	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  02-14 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a combined rating in excess of 30 percent for 
degenerative joint disease and instability of the left knee.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The appellant is a veteran who had active service from March 
1942 to January 1946.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2002 rating 
decision by the Waco, TX, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied a rating in 
excess of 20 percent for disability characterized as 
degenerative joint disease, left knee.  An October 2002 
Decision Review Officer Decision assigned a combined 30 
percent rating for left knee disability, based on a 
formulation of 20 percent for degenerative joint disease and 
10 percent for instability.  


FINDINGS OF FACT

The veteran's service-connected knee disability is manifested 
by degenerative joint disease with flexion limited at 110 
degrees and extension possible to 0 degrees, and by no more 
than moderate instability.  


CONCLUSIONS OF LAW

A combined rating in excess of 30 percent is not warranted 
for the veteran's service-connected left knee disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5257, 5260, 5261 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  See VAOPGCPREC 11-2000.
Under VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  VA also has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) the United States Court of Appeals for 
Veterans Claims (Court) provided further guidance regarding 
notice requirements under the VCAA, including that the 
veteran should be specifically notified as to what he needs 
to substantiate his claims and of his and VA's respective 
responsibilities with regard to claims development.  Here, 
the veteran was notified of pertinent provisions of the VCAA 
in correspondence dated in January 2002.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs (PVA), 
No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), 
the United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§  5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs 
(DAV), 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in §3.159(b)(1) to respond to 
a VCCA duty to notify was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided for response.  Here, the 
January 2002 letter advised the veteran that he had 30 days 
to provide additional information; however, the letter 
further informed him that he had up to one year to submit 
evidence.  The veteran submitted additional evidence beyond 
30 days after the notice, and that evidence has been 
considered by the RO and will be considered on appeal.  It is 
clear he was aware that evidence submitted beyond 30 days 
after the notice would be (and in fact was) considered.  
Thus, further notification regarding time limits for 
submitting evidence is not needed; VA's notification duties 
are met.  

At the outset, a brief historical review of the ratings for 
the veteran's service-connected left knee disability is 
indicated.  A March 1946 rating decision granted service 
connection for unstable left knee, rated 30 percent.  
A February 1954 rating decision reduced the rating for the 
veteran's service-connected left knee disability to 20 
percent under Code 5257.  A June 1960 rating decision 
(reviewing whether the left knee disability had been properly 
service connected) continued the 20 percent rating, 
characterizing the disability as internal derangement, left 
knee.

In December 2001 the veteran submitted a claim for an 
increased rating for his service-connected left knee 
disability.  He stated that his left knee "gives out".  In 
conjunction with his claim, private medical records were 
received and the veteran was afforded a VA examination.  

Private medical records from DWS, M.D. dated December 11, 
2001 indicate that "[e]xamination of the left knee reveals a 
range of motion from 20 to 110 degrees with significant 
medial osteophyte and medial joint line tenderness.  He has 
no varus/valgus instability."  The record further states 
that x-rays showed "tricompartmental arthritis most 
significant medially with osteophyte formation medially as 
well."  Dr. DWS's assessment was degenerative joint disease 
of the left knee.  Private medical records dated December 18, 
2001 from JDM, M.D. report that radiographs showed that the 
veteran has moderate osteoarthritis.  It was noted that the 
veteran had pain and instability of the left knee.  The 
diagnosis was "moderate/severe" osteoarthritis of the left 
knee.  

In the March 2002 rating decision on appeal, the RO 
recharacterized the veteran's left knee disability as 
degenerative joint disease of the left knee, and indicated 
the 20 percent rating was under Codes 5003-5257.  The rating 
appears to have encompassed both arthritis and instability.

On October 2002 VA examination, the veteran complained of the 
left knee giving away and of sharp pains during ambulation.  
He said he had to be careful when moving his knee, and that 
if he had sharp pain he stopped moving the knee until the 
pain went away.  He also had occasional swelling and lack of 
endurance.  Physical examination showed range of motion to be 
0 -110 degrees, with pain at the end of flexion and 
"additional limitation of joint function during sharp pains, 
also generalized weakness and there is lack of endurance 
following repetitive use or during flare-ups".  There was 
instability on varus and valgus testing.  The examiner noted 
that the veteran had poor balance (which was not attributed 
to the left knee disability).  The diagnosis was degenerative 
joint disease of the left knee with instability and limited 
range of motion.  X-rays revealed severe degenerative joint 
disease of the left knee, with marked narrowing of the medial 
compartment of the knee and moderate osteophyte formation.  

An October 2002 Decision Review Officer decision determined 
that as both instability and degenerative joint disease of 
the left knee were service-connected, and the rating assigned 
was under Code 5003 (for arthritis with limitation of 
motion), the veteran was entitled to a separate 10 percent 
rating for instability.  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Disability evaluations are determined by comparing current 
symptoms of the disability as issue with criteria set forth 
in the VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on average impairment in earning 
capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings applies under a particular Code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

Degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Code 5003.  Limitation of motion must 
be objectively confirmed by findings such a swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  Code 
5003 also provides a 10 percent rating for   X-ray confirmed 
arthritis with less than compensable (but painful) motion.
Under Code 5260, a zero percent rating is warranted where 
flexion of the leg is limited to 60 degrees; a 10 percent 
rating is warranted where flexion is limited to 45 degrees; a 
20 percent rating is warranted where flexion is limited to 30 
degrees; and a 30 percent rating is warranted where flexion 
is limited to 15 degrees.  Under Code 5261, a zero percent 
rating is warranted where extension of the leg is limited to 
5 degrees; a 10 percent rating is warranted where extension 
is limited to 10 degrees; a 20 percent rating is warranted 
where extension is limited to 15 degrees; a 30 percent rating 
is warranted for limitation to 20 degrees; a 40 percent 
rating is warranted for limitation of extension to 30 
degrees; and a 50 percent rating is warranted for limitation 
of extension to 45 degrees.  Full range of motion of the knee 
is zero to 140 degrees.  38 C.F.R. § 4.71, including Plate 
II.

Code 5257 provides a 10 percent rating when there is slight 
recurrent subluxation or lateral instability; a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability; and a 30 percent rating when there is 
severe recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71.

In a precedent opinion, the General Counsel (GC) of VA held 
that a veteran who has arthritis and instability in his knee 
may receive separate ratings under Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Moreover, VA General Counsel has since held, that separate 
ratings are only warranted cases when the veteran has 
limitation of motion in his knee to at least meet the 
criteria for a zero-percent rating under Codes 5260 or 5261, 
or (consistent with DeLuca and 38 C.F.R. §§ 4.45 and 4.59) 
where there is probative evidence showing the veteran 
experiences painful motion attributable to his arthritis.  
See VAOPGCPREC 9-98 (Aug. 14, 1998).

At the outset, the Board notes that as both degenerative 
joint disease or arthritis (with limitation of motion) and 
instability due to internal derangement are service-
connected, the veteran is entitled to separate ratings to be 
combined for each type of impairment.  See VAOPGCPREC 23-97, 
9-98.  The Board also notes that prior to the October 2002 
DRO decision the RO was assigning a single rating for the 
service-connected left knee disability under the Code which 
appeared to provide the highest possible rating.  The DRO's 
decision and the Board's decision herein expressly recognize 
and implement the GC opinions cited.  

Regarding the rating for arthritis with limitation of motion, 
VA examination in October 2002 found motion from zero degrees 
extension to 110 degrees flexion (with pain at the end of 
flexion).  Such findings do not warrant a compensable rating 
under either Code 5260 (for limitation of flexion) or Code 
5261 (for limitation of extension).  They do warrant a 10 
percent rating (but no higher) under Code 5003 (based on x-
ray evidence of arthritis with painful motion).  Although a 
private examiner found extension limited to 20 degrees in 
December 2001, this finding was made in conjunction with 
evaluation of a left hip fracture (which is not service 
connected).  Although the examiner did not specifically 
attribute the greater extension limitation to the hip 
fracture, a subsequent more detailed and more current VA 
examination did not confirm the left knee extension 
limitation.

Regarding the rating under Code 5257, it is noteworthy that 
no recent examination has shown more than moderate 
instability.  Consequently the separate rating for that 
impairment may not be more than 20 percent.

The 10 percent rating for arthritis with painful motion and 
20 percent rating for instability combine to 30 percent.  See 
38 C.F.R. § 4.25.  As neither more than moderate instability 
nor limitation of motion warranting a 20 percent rating is 
shown, no formulation of ratings warrants a combined rating 
in excess of 30 percent.

The Board also has considered the possibility of rating under 
other possibly applicable diagnostic codes.  Ankylosis has 
not been reported; consequently, a rating under Code 5256 is 
not warranted.  Although the veteran has apparently had 
removal of semilunar cartilage, the maximum rating under Code 
5259 is 10 percent, and rating under that code would not be 
to the veteran's advantage.  A rating under Code 5259 may not 
be combined with Code(s) 5003/5257, as the symptoms and 
impairment rated under those Codes are not distinct.  See 
38 C.F.R. § 4.14.


ORDER

A combined rating in excess of 30 percent for the veteran's 
service-connected left knee disorder based on a formulation 
of 10 percent for arthritis with limitation of motion, (Code 
5003) and 20 percent for instability (Code 5257) is denied.  



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



